Title: To Thomas Jefferson from John Steele, 11 July 1801
From: Steele, John
To: Jefferson, Thomas


               
                  Sir,
                  Comptr. office July 11th. 1801
               
               I have for some time past wished to obtain leave of absence from the seat of Government to visit my friends in Carolina, and by a temporary relaxation from business, shake off if possible, a complaint which gives me great uneasiness.  The Secretary of the Treasury is apprized of my intentions to beg your permission to do so, and consents to it. A desire to consult his convenience restrained me from applying sooner.  The place of my residence being 400 miles from here, you will not I hope think me unreasonable in requesting the indulgence to be extended from the 14th. or 15th. instant, to the end of Septemr. Should any thing however occur to render it necessary, I will endeavor to return sooner.  Accept my thanks for the marks of your goodness, which I have already received, and do me the favor to be assured that
               I am Sir, With the most perfect consideration, Your obliged & grateful servt.
               
                  
                     Jno. Steele
                  
               
            